IN THE

SUPREME COURT OF THE STATE OF ARIZONA
                  STATE OF ARIZONA,
                      Appellee,

                          v.

             EASTON COURTNEY MURRAY,
                     Appellant.


                  STATE OF ARIZONA,
                      Appellee,

                          v.

                CLAUDIUS C. MURRAY,
                     Appellant.


                  No. CR-19-0368-PR
                      CR-20-0008-PR
                      (Consolidated)
                 Filed March 18, 2021

    Appeal from the Superior Court in Pima County
       The Honorable James E. Marner, Judge
       Nos. CR20170096-001; CR20170096-002
            REVERSED AND REMANDED

     Opinion of the Court of Appeals, Division Two
               247 Ariz. 447 (App. 2019)
                  Filed October 4, 2019
                       VACATED

     Opinion of the Court of Appeals, Division Two
               247 Ariz. 583 (App. 2019)
                 Filed December 5, 2019
                       VACATED
                          STATE V. MURRAY
                          Opinion of the Court


COUNSEL:

Mark Brnovich, Arizona Attorney General, Brunn (Beau) W. Roysden III,
Solicitor General, Michael O’Toole, Chief Counsel, Criminal Appeals
Section, Linley Wilson (argued), Assistant Attorney General, Phoenix, Amy
Thorson, Assistant Attorney General, Attorneys for State of Arizona

Amy P. Knight (argued), Knight Law Firm LLC, Tucson, Attorney for
Easton Courtney Murray

Carol Lamoureux (argued), Joshua F. Hamilton, Law Office of Hernandez
& Hamilton PC, Tucson, Attorneys for Claudius C. Murray

Kathleen E. Brody, Molly Brizgys, Mitchell Stein Carey Chapman PC,
Phoenix; and David J. Euchner, Erin K. Sutherland, Pima County Public
Defender’s Office, Deputy Public Defender, Tucson, Attorneys for Amicus
Curiae Arizona Attorneys for Criminal Justice




JUSTICE LOPEZ authored the opinion of the Court, in which CHIEF
JUSTICE BRUTINEL, VICE CHIEF JUSTICE TIMMER, and JUSTICES
BOLICK, GOULD, BEENE and MONTGOMERY joined.



JUSTICE LOPEZ, opinion of the Court:


¶1            We consider whether a prosecutor’s single misstatement of
the reasonable-doubt standard during a rebuttal argument constitutes
fundamental, prejudicial error. Applying the fundamental error paradigm
set forth in State v. Escalante, 245 Ariz. 135 (2018), we conclude that the
prosecutor’s material misstatement of the reasonable-doubt standard was
both fundamental and prejudicial error because it went to the foundation
of the case and deprived Defendants of an essential right. Accordingly,
because on this record neither the court’s jury instructions nor the
presumption that the jury followed their instructions cured the prejudice,
we vacate the court of appeals’ decisions and remand these consolidated
cases for new trials.



                                    2
                            STATE V. MURRAY
                            Opinion of the Court


                             BACKGROUND

¶2            In December 2016, brothers Easton Murray (“Easton”) and
Claudius Murray (“Claudius”) went to the apartment of O.C., a friend and
Claudius’s former roommate. Claudius carried a rifle, and Easton held a
black bag. According to O.C.’s trial testimony, the brothers asked O.C. to
store something for them. O.C., believing the bag contained marijuana,
refused and asked them to leave. Easton insulted O.C., pulled a Taser from
his pocket, and shocked O.C.

¶3           O.C. testified that, as he grabbed Easton, Claudius tried to free
Easton from O.C.’s grasp, leading to a melee outside the apartment door.
Easton then told Claudius to “shoot him, shoot the boy.” Easton spoke in
Jamaican Patois, the three men’s native language. Claudius, who was less
than six feet away, then shot O.C. in the leg. O.C. retreated into his
apartment as Easton and Claudius fled. O.C. was taken to a hospital, where
he was treated for a gunshot wound. O.C.’s neighbor testified that—
although he could not understand what the men were saying—he saw two
men attempt to force their way into O.C.’s apartment and heard a scuffle,
an argument in a foreign language, and multiple gunshots.

¶4           Following the shooting, police searched O.C.’s apartment and
discovered an eight-pound bale of marijuana, scales, cell phones, and
packing and shipping materials. O.C. testified at trial that he did not own
the marijuana, that Defendants stored their marijuana in his apartment, and
that Defendants had previously placed the scales and the shipping and
packaging items there. Police also located a shell casing outside O.C.’s
apartment, which they determined was fired from Claudius’s rifle.

¶5            The State charged Easton and Claudius with aggravated
assault and the brothers’ cases were consolidated. At the trial, O.C., who
spoke Jamaican Patois and was the sole witness to the shooting, testified
about the altercation’s details. O.C.’s neighbor’s testimony generally
corroborated O.C.’s account. Easton and Claudius did not testify.
However, Defendants’ counsel highlighted inconsistencies in O.C.’s
testimony, as well as his purported motive to testify in exchange for
immunity from drug charges and the State’s assistance in delaying his
deportation.

¶6            During his closing argument, the prosecutor highlighted the
court’s reasonable-doubt instruction, explaining that reasonable doubt “is


                                      3
                           STATE V. MURRAY
                           Opinion of the Court


a firmly convinced standard” that imposes “a high burden of proof.”
Following the defense’s closing arguments, the prosecutor delivered his
rebuttal argument, including the following explication of the reasonable-
doubt standard, which is the crux of this case:

      So here is how to think when you might hear somebody say
      back there, well, I think one or both defendants might be
      guilty but I’m not sure it’s beyond a reasonable doubt. Now,
      stop and ask yourself another question at that point. Why did
      I just say that? Why did I just say that I think the defendants
      might be guilty? You are a fair and impartial juror. If you are
      thinking that, if you are saying that, is it not proof that you
      have been persuaded by the evidence in the case beyond a
      reasonable doubt? Because why else would you say that were
      you not convinced by the State’s evidence? So when you hear
      yourself say that, ask yourself the second question why, why
      do I think he is guilty? Because he is guilty because you have
      been convinced by the State’s case beyond a reasonable doubt.
      That’s why you think as you do being fair and impartial.

¶7            Defense counsel did not object to the prosecutor’s statement,
nor did the court comment on or correct it. The court did, however, instruct
the jury to “review the written instructions,” which included a correct
reasonable-doubt charge; remind them that they “must follow the
instructions and refer to them to answer any questions about applicable
law, procedure and definitions”; and advise that, during closing
arguments, “[w]hat the lawyers say is not evidence, but it may help you
understand the law and the evidence.”

¶8            The jury convicted Defendants of aggravated assault and
sentenced both to five years’ imprisonment. Claudius and Easton
separately appealed, alleging (among other things) that the prosecutor’s
statements about the reasonable-doubt standard constituted fundamental,
prejudicial error.

¶9            The court of appeals affirmed Claudius and Easton’s
convictions in separate panel decisions. State v. (Claudius C.) Murray, 247
Ariz. 583, 597 ¶ 49 (App. 2019) (upholding Claudius’s conviction); State v.
(Easton C.) Murray, 247 Ariz. 447, 459 ¶ 39 (App. 2019) (upholding Easton’s
conviction). Each panel held that the prosecutor’s statement about the
reasonable-doubt standard did not constitute fundamental, prejudicial

                                     4
                            STATE V. MURRAY
                            Opinion of the Court


error. (Claudius C.) Murray, 247 Ariz. at 596–97 ¶ 46; (Easton C.) Murray, 247
Ariz. at 457–58 ¶ 34. In Easton’s case, however, Judge Eckerstrom filed a
partial dissent, finding fundamental, prejudicial error. (Easton C.) Murray,
247 Ariz. at 464 ¶ 61 (Eckerstrom, J., dissenting in part).

¶10           Defendants separately appealed to this Court. We granted
review and consolidated these cases to determine the applicable standard
of review when a prosecutor makes a single but material misstatement of
the reasonable-doubt standard, without objection, during rebuttal
argument. This is a recurring issue of statewide importance. We have
jurisdiction pursuant to article 6, section 5(3) of the Arizona Constitution.

                               DISCUSSION

¶11            A prosecutor’s misstatement of the reasonable-doubt
standard, to which a defendant fails to object, implicates both fundamental
error review, see Escalante, 245 Ariz. at 138 ¶ 1, and review for prosecutorial
error or misconduct, see State v. Vargas, 249 Ariz. 186, 188 ¶ 1 (2020). As an
initial matter, we note the extant confusion concerning the interplay
between fundamental error review and review for prosecutorial
misconduct. See, e.g., Vargas, 249 Ariz. at 189 ¶ 11 (“[W]e note that cases
addressing similar claims based on prosecutorial misconduct have not
presented a consistent framework for review.”). Although we recently
clarified the proper fundamental error review applicable to allegations of
cumulative prosecutorial misconduct in Vargas, we have yet to do so for an
allegation of a single instance of prosecutorial misconduct. This is the task
before us.

                                      I.

¶12           Defendants contend that the prosecutor’s misstatement of the
reasonable-doubt standard constitutes prosecutorial misconduct. We
agree. We briefly pause here, however, to clarify our finding of
prosecutorial misconduct. “The term ‘prosecutorial misconduct’ broadly
encompasses any conduct that infringes a defendant’s constitutional rights. It
sweeps in prosecutorial conduct ranging from inadvertent error or innocent
mistake to intentional misconduct.” In re Martinez, 248 Ariz. 458, 469 ¶ 45
(2020) (emphasis added). The characterization of the prosecutorial
misconduct makes no difference to our ultimate decision in this case, but it
makes a world of difference to the prosecutor by whom the error was
committed. See id. at 470 ¶ 47 (“When reviewing the conduct of prosecutors


                                      5
                             STATE V. MURRAY
                             Opinion of the Court


in the context of ‘prosecutorial misconduct’ claims, courts should
differentiate between ‘error,’ which may not necessarily imply a concurrent
ethical rules violation, and ‘misconduct,’ which may suggest an ethical
violation.”). Here, we find that the prosecutor’s misstatement of the
reasonable-doubt standard, although noteworthy, is better characterized as
inadvertent error rather than intentional misconduct. There is no evidence
in the record that the prosecutor’s actions were designed to infringe
Defendants’ rights. We note, however, that prosecutors should heed the
lesson that dilution of the reasonable-doubt standard may have
consequences for the outcomes of their cases, and potentially their standing
with the Bar.

¶13            Turning to the inquiry here, “[t]o prevail on a claim of
prosecutorial misconduct, a defendant must demonstrate that the
prosecutor’s misconduct so infected the trial with unfairness as to make the
resulting conviction a denial of due process.” State v. Morris, 215 Ariz. 324,
335 ¶ 46 (2007) (quoting State v. Hughes, 193 Ariz. 72, 79 ¶ 26 (1998))
(internal quotation marks omitted). To that end, a defendant must
demonstrate that “(1) misconduct exists and (2) ‘a reasonable likelihood
exists that the misconduct could have affected the jury’s verdict, thereby
denying defendant a fair trial.’” Id. (quoting State v. Anderson (Anderson II),
210 Ariz. 327, 340 ¶ 45 (2005)). “If [the defendant] objected, then the issue
is preserved for review under the standard articulated in Anderson II.”
Id. ¶ 47 (internal citations omitted).

¶14              If a defendant does not object to alleged prosecutorial
misconduct, as here, the claim is subject to fundamental error review. Id.;
Escalante, 245 Ariz. at 138 ¶ 1. Step one of fundamental error review is
“determining whether trial error exists.” Escalante, 245 Ariz. at 142 ¶ 21. If
error does exist, step two requires us to “decide whether the error is
fundamental.” Id. Error is fundamental if it goes to the foundation of a
case, takes away an essential right, or is so egregious that a defendant could
not have received a fair trial. Id. at 141–42 ¶¶ 18–21. The three-pronged
fundamental error test provides that “[i]f the defendant establishes
fundamental error under prongs one or two, he must make a separate
showing of prejudice [under step three],” but “[i]f the defendant establishes
the third prong, he has shown both fundamental error and prejudice, and a
new trial must be granted.” Id. at 142 ¶ 21. At step three, prejudice is
proven by showing that, without the fundamental error, “a reasonable jury
. . . could have reached a different [verdict].” Id. at 144 ¶ 29 (quoting State v.
Henderson, 210 Ariz. 561, 569 ¶ 27 (2005)) (internal quotation marks

                                        6
                             STATE V. MURRAY
                             Opinion of the Court


omitted). At each step, “[t]he defendant bears the burden of persuasion.”
Id. at 142 ¶ 21.

¶15            Thus, the prosecutorial misconduct inquiry is consistent
with—if not subsumed within—Escalante’s framework for fundamental
error review. Indeed, the first step in the prosecutorial misconduct inquiry
is akin to Escalante’s first step. Compare Morris, 215 Ariz. at 335 ¶ 46
(explaining that the first step of review for prosecutorial misconduct is
showing the existence of misconduct), with Escalante, 245 Ariz. at 142 ¶ 21
(“[T]he first step in fundamental error review is determining whether trial
error exists.”). The second step in the prosecutorial misconduct inquiry also
is similar to Escalante’s prejudice requirement. Compare Morris, 215 Ariz.
at 335 ¶ 46 (explaining that the second step of prosecutorial misconduct
review is demonstrating a reasonable likelihood that the misconduct could
have affected the jury’s verdict), with Escalante, 245 Ariz. at 144 ¶ 29 (stating
that fundamental error is prejudicial if, absent the misconduct, a reasonable
jury could have reached a different verdict).

¶16            Critically, Escalante’s prejudice prong is difficult to satisfy,
Escalante, 245 Ariz. at 144 ¶ 31, and is a higher burden to overcome than in
the inquiry conducted for objected-to prosecutorial misconduct, see Morris,
215 Ariz. at 335 ¶ 47 (explaining that when prosecutorial misconduct is
objected to, the court evaluates prejudice under the prosecutorial
misconduct standard, but when the defense fails to object at trial, the court
reviews “only for fundamental error” (emphasis added)). Thus, if a
defendant can satisfy Escalante’s heightened prejudice prong, he has
necessarily also satisfied the prosecutorial misconduct prejudice inquiry.
See Vargas, 249 Ariz. at 190 ¶ 13 (“Consistent with the third [step] of
Escalante, a defendant claiming cumulative error based on prosecutorial
misconduct need not separately assert prejudice since a successful claim
necessarily establishes the unfairness of a trial.”). Consequently, we hold
that Escalante’s fundamental error review paradigm is the appropriate
framework to assess whether a prosecutor’s single, unobjected-to
misstatement of the reasonable-doubt standard warrants a new trial.

                                       II.

¶17           We next apply fundamental error review to the prosecutor’s
misstatement of the reasonable-doubt standard to determine (1) whether it
constitutes prosecutorial error; (2) if so, whether the error was fundamental;
and (3) if fundamental, whether the error was prejudicial.


                                       7
                            STATE V. MURRAY
                            Opinion of the Court



                                      A.
¶18           “[T]he first step in fundamental error review is determining
whether trial error exists.” Escalante, 245 Ariz. at 142 ¶ 21. Although
“[p]rosecutors are given ‘wide latitude’ in presenting closing argument to
the jury,” State v. Goudeau, 239 Ariz. 421, 466 ¶ 196 (2016) (quoting State v.
Comer, 165 Ariz. 413, 426 (1990)), their prerogative to argue their version of
the evidence does not sanction a misstatement of law, State v. Serna, 163
Ariz. 260, 266 (1990).

¶19             Here, the prosecutor’s alleged error centers on his explication
of the reasonable-doubt standard during his rebuttal argument, in which
he invited jurors to conclude that if they thought “one or both defendants
might be guilty,” then they must have been “persuaded by the evidence in
the case beyond a reasonable doubt.” (Emphasis added). The prosecutor’s
novel “might be guilty” articulation of the reasonable-doubt standard
radically departs from the requisite “firmly convinced” standard. See State
v. Portillo, 182 Ariz. 592, 596 (1995) (“Proof beyond a reasonable doubt is
proof that leaves you firmly convinced of the defendant’s guilt.”(emphasis
added)); see also Sullivan v. Louisiana, 508 U.S. 275, 278 (1993) (“It would not
satisfy the Sixth Amendment to have a jury determine that the defendant is
probably guilty . . . .”). The prosecutor’s “might be guilty” dilution of the
reasonable-doubt standard is an even lower bar than the “probably guilty”
mischaracterization rejected in Sullivan. To conflate the reasonable-doubt
standard with a belief that Defendants “might be guilty,” as the prosecution
did here, unquestionably relieved the prosecution of its constitutionally
required burden. This misstatement of the law satisfies the first step of the
Escalante fundamental error analysis because it plainly constitutes
prosecutorial error.

                                      B.

¶20           We next decide if the prosecutor’s error in misstating the
reasonable-doubt standard was fundamental. Escalante, 245 Ariz. at
142 ¶ 21. We consider the “totality of the circumstances” to determine
“whether the error is fundamental.” Id. “A defendant establishes
fundamental error by showing that (1) the error went to the foundation of
the case, (2) the error took from the defendant a right essential to his
defense, or (3) the error was so egregious that he could not possibly have
received a fair trial.” Id. As a disjunctive test, a defendant need only
establish one prong to prove fundamental error exists. Id. at 140 ¶ 16. “If

                                       8
                            STATE V. MURRAY
                            Opinion of the Court


the defendant establishes the third prong, he has shown both fundamental
error and prejudice,” and we need not move on to the third step of
fundamental error review because “a new trial must be granted.” Id. at
142 ¶ 21. Although “[a] bright-line standard is inadvisable” because “the
prongs often overlap, and their application depends on fact-intensive
inquiries,” id. at 141 ¶ 17, we will evaluate each prong in turn because we
believe our clarity on this issue will benefit our courts.

                                       1.

¶21           “An error generally goes to the ‘foundation of a case’ if it
relieves the prosecution of its burden to prove a crime’s elements, directly
impacts a key factual dispute, or deprives the defendant of constitutionally
guaranteed procedures.” Id. ¶ 18.

¶22          The Constitution requires that the government prove to a jury
every criminal charge beyond a reasonable doubt. See United States v.
Haymond, 139 S. Ct. 2369, 2376 (2019). We clarified nearly three decades ago
what the reasonable-doubt standard requires:

      Proof beyond a reasonable doubt is proof that leaves you firmly
      convinced of the defendant’s guilt. There are very few things in
      this world that we know with absolute certainty, and in
      criminal cases the law does not require proof that overcomes
      every doubt. If, based on your consideration of the evidence,
      you are firmly convinced that the defendant is guilty of the
      crime charged, you must find him/her guilty. If, on the other
      hand, you think there is a real possibility that he/she is not guilty,
      you must give him/her the benefit of the doubt and find him/her not
      guilty.

Portillo, 182 Ariz. at 596 (quoting Federal Judicial Center, Pattern Criminal
Jury Instructions 17–18 (Instruction 21) (1987)) (emphasis added). A
conviction by a lower standard of proof is constitutionally infirm. Sullivan,
508 U.S. at 278 (noting that “the Fifth Amendment requirement of proof
beyond a reasonable doubt and the Sixth Amendment requirement of a jury
verdict are interrelated” and concluding that “[i]t would not satisfy the
Sixth Amendment to have a jury determine that the defendant is probably
guilty”). Indeed, the government’s burden to prove “guilt beyond a
reasonable doubt . . . is a requirement and a safeguard of due process of



                                        9
                              STATE V. MURRAY
                              Opinion of the Court


law.” In re Winship, 397 U.S. 358, 362 (1970) (quoting Leland v. Oregon, 343
U.S. 790, 802–03 (1952) (Frankfurter, J., dissenting)).

¶23             Here, the prosecutor’s invitation for the jury to conclude that
its belief that Defendants “might be guilty” equated to a determination of
guilt beyond a reasonable doubt impermissibly circumvented the requisite
finding of “firmly convinced of the defendant’s guilt.” As noted, supra ¶ 19,
the “might be guilty” standard is even lower than the insufficient “probably
guilty” standard rejected in Sullivan. In fact, the “might be guilty” standard
fails even to satisfy the standard in civil cases. See Portillo, 182 Ariz. at 596
(“In civil cases, it is only necessary to prove that a fact is more likely true than
not or that its truth is highly probable.” (emphasis added) (quoting Federal
Judicial Center, Pattern Criminal Jury Instructions 17–18 (Instruction 21)
(1987))). Indeed, it would be remarkable if jurors commenced deliberations
without an impression that a defendant “might be guilty” given the State’s
burden to support its charge with probable cause and the court’s refusal to
grant a directed verdict.           Consequently, because the prosecutor’s
misstatement of the reasonable-doubt standard relieved the State of its
constitutionally required burden to prove all elements of its case beyond a
reasonable doubt, Defendants have established the first prong of
fundamental error. See Escalante, 245 Ariz. at 141 ¶ 18.

                                         2.

¶24           “An error takes away an ‘essential right’ if it deprives the
defendant of a constitutional or statutory right necessary to establish a
viable defense or rebut the prosecution’s case.” Id. ¶ 19. As discussed,
supra ¶ 22, the requirement that the State prove its criminal case beyond a
reasonable doubt is a bedrock constitutional principle enshrined in the Fifth
and Sixth Amendments and the right to due process.

¶25           Here, the prosecution’s case was built primarily on the
testimony of O.C., a witness with assailable credibility. The defense
strategy was to impeach O.C.’s credibility, thereby raising sufficient juror
doubt to foreclose a unanimous jury finding of Defendants’ guilt beyond a
reasonable doubt. By inviting the jury to circumvent the reasonable-doubt
standard and consequently undermining Defendants’ constitutional rights
and safeguards, the prosecutor deprived Defendants of an “essential right”
necessary to rebut the State’s case. Consequently, Defendants have
established the second prong of fundamental error. See Escalante, 245 Ariz.
at 141 ¶ 19.


                                        10
                            STATE V. MURRAY
                            Opinion of the Court



                                       3.

¶26            “An error so egregious that a defendant could not possibly
have received a fair trial encompasses either or both prongs one and two.
But to satisfy prong three, the error must so profoundly distort the trial that
injustice is obvious without the need to further consider prejudice.”
Id. ¶ 20. Thus, a finding of fundamental error under this prong stops the
inquiry, and we need not move on to evaluating prejudice in step three.
Id. ¶ 21.

¶27               The gravity of a prosecutor’s dilution of the reasonable-doubt
standard, a bedrock principal of our justice system, is self-evident. In his
dissent, Judge Eckerstrom opined that “[b]ecause the reasonable-doubt
standard is the lens through which the jury must consider each item of
evidence presented, a distortion of that standard can pervasively infect the
fairness of a criminal trial.” (Easton C.) Murray, 247 Ariz. at 460 ¶ 44
(Eckerstrom, J., dissenting in part). The Supreme Court has also noted the
systemic prejudice inherent in adulteration of the reasonable-doubt
standard. See Sullivan, 508 U.S. at 281 (“But the essential connection to a
‘beyond a reasonable doubt’ factual finding cannot be made where the
instructional error consists of a misdescription of the burden of proof, which
vitiates all the jury’s findings.” (emphasis added)). Indeed, few errors may so
profoundly distort a criminal trial. Cf. State v. VanWinkle, 229 Ariz. 233,
236 ¶ 12 (2012) (“The prosecution may not comment on a defendant’s
exercise of his right to remain silent.”).

¶28           Grave as this error may be, we decline to decide whether
Defendants have satisfied the third prong of fundamental error here
because we wish to provide guidance on applying Escalante’s prejudice
prong to a single instance of prosecutorial misconduct. Thus, we next
decide if the prosecutor’s fundamental error in misstating the reasonable-
doubt standard prejudiced Defendants.

                                      C.

¶29           As an initial matter, we note the court of appeals’ divergent
approaches to fundamental error review in these cases, particularly in the
prejudice inquiry. The majority in (Easton C.) Murray required Defendant
to show “a reasonable likelihood . . . that the misconduct could have
affected the jury’s verdict,” borrowing from the prosecutorial misconduct


                                      11
                              STATE V. MURRAY
                              Opinion of the Court


standard. 247 Ariz. at 454 ¶ 18 (quoting Morris, 215 Ariz. at 335 ¶ 46).
Conversely, the dissent required a showing that “but for the [prosecutor’s]
error, the jury ‘could have reached a different result,’” using Escalante’s
prejudice standard. Id. at 460 ¶ 46 (Eckerstrom J., dissenting in part)
(quoting Escalante, 245 Ariz. at 144 ¶ 32). In (Claudius C.) Murray, however,
the court of appeals relied heavily upon the presumption that juries follow
instructions and, because of what it considered “binding precedent” of this
Court, concluded that it could not say that “the [S]tate’s misstatement of
law resulted in fundamental error requiring reversal.” 247 Ariz. at 596–
97 ¶ 46.

¶30           As noted, supra ¶ 16, Escalante provides the appropriate
standard for this inquiry. Accordingly, Defendants are required to show
that, without the prosecutor’s mischaracterization of the reasonable-doubt
standard, “a reasonable jury could have plausibly and intelligently
returned a different verdict.” Escalante, 245 Ariz. at 144 ¶ 31. “[T]he
amount of error-free evidence supporting a guilty verdict is pertinent to
that inquiry.” Id. ¶ 34 (citing State v. Ramos, 235 Ariz. 230, 237 ¶ 20 (App.
2014)). In applying this standard, “an appellate court should examine the
entire record, including the parties’ theories and arguments as well as the
trial evidence.” Id. ¶ 31.

¶31            Here, the prosecutor’s improper argument—equating “might
be guilty” with proof beyond a reasonable doubt—went to the foundation
of the defense, whose strategy hinged on exploiting O.C.’s credibility
issues. First, O.C. conceded that he received immunity from prosecution in
exchange for his testimony and that the State interceded with federal
authorities to delay his deportation. Second, O.C. testified that the drug
contraband in his apartment belonged solely to Defendants and denied his
own involvement in drug trafficking—a claim that the State’s lead detective
characterized as defying “common sense.” Third, although O.C. previously
told police that Easton had a rifle, O.C. testified for the first time at trial that
Easton had “tased” him, even though police never found a Taser in Easton’s
possession. Fourth, O.C. admitted that he did not recall if he ever placed
his hand on the rifle during the scuffle preceding his shooting “because
everything was moving so fast,” an admission Defendants used to suggest
the shooting may have been accidental or inadvertently self-inflicted. These
inconsistencies in O.C.’s statements, coupled with the admittedly self-
interested nature of his testimony, rendered him susceptible to a credibility
challenge—a problem that the reasonable-doubt standard would only
exacerbate for the prosecution given O.C.’s centrality to the case.

                                        12
                            STATE V. MURRAY
                            Opinion of the Court



¶32            Against this evidentiary backdrop, the prosecutor diluted the
reasonable-doubt standard during his rebuttal argument when his words—
the last ones the jury heard from the parties—would be most impactful. To
compound the problem, Defendants failed to object, and the court did not
correct the prosecutor’s misstatement of the reasonable-doubt standard.

¶33            Paradoxically, the court’s accurate jury instructions only
served to reinforce the prosecutor’s error. The court instructed the jury that,
during closing arguments, “[w]hat the lawyers say is not evidence, but it
may help you understand the law and the evidence.” Thus, the jury
understood that the prosecutor’s erroneous reasonable-doubt comments
might aid their understanding of the law. The prosecutor’s comments’
potential to mislead arises, therefore, not from any misstatement of the
Portillo standard, but rather from the subtle conflating of “might be guilty”
with “hav[ing] been persuaded by the evidence in the case beyond a
reasonable doubt.” This invited the jury to circumvent the proper standard
while ostensibly applying it. Thus, even an astute jury may justifiably have
believed it should convict if it was firmly convinced that Defendants might
be guilty.

¶34            We concur in the thrust of Judge Eckerstrom’s critique of the
record: “[T]he [S]tate had a strong case that Murray ‘might have’ committed
aggravated assault but a more tenuous case when evaluated by the
standard of proof beyond a reasonable doubt”; the timing of the
prosecutor’s improper argument had a maximum impact on the jury; “the
argument struck at the core of the defense case”; “the argument
misleadingly seized on language found in the proper reasonable-doubt
instruction”; and the argument was never corrected by objection or re-
instruction. (Easton C.) Murray, 247 Ariz. at 464 ¶ 61 (Eckerstrom, J.,
dissenting in part). This analysis compels our conclusion: Absent the
prosecutor’s misstatement of the reasonable-doubt standard, uncorrected
by the court, a reasonable jury could have plausibly and intelligently found
Easton and Claudius not guilty of aggravated assault. Nevertheless, we
must consider whether the court’s jury instructions cured the prejudice
emanating from the prosecutor’s misstatement and obviated the need for a
new trial.

¶35           In (Claudius C.) Murray, the court of appeals held that the
court’s accurate reasonable-doubt instruction and previous admonition to
the jury not to treat the lawyers’ arguments as evidence “cured” the

                                      13
                            STATE V. MURRAY
                            Opinion of the Court


prosecutor’s misstatement of the reasonable-doubt standard. 247 Ariz. at
596–97 ¶¶ 45–46. The (Easton C.) Murray panel concluded, albeit implicitly,
that the presumption that juries follow instructions cured the prosecutor’s
error. See 247 Ariz. at 457–58 ¶¶ 33–34 (analogizing State v. Acuna
Valenzuela, 245 Ariz. 197 (2018), to this case because, in Valenzuela, “the
prosecutor’s single, potentially burden-shifting statement, also offered in
rebuttal argument, was insufficient to warrant reversal given that the court,
the prosecutor and defense counsel had made multiple references to the
State’s burden and the jury had been properly instructed”). We disagree
with both panels’ conclusions.

¶36             Although we acknowledge the continuing vitality of the
presumption that juries follow their instructions, we disagree that the jury
instructions, or any presumption that juries follow them, cured the
prosecutor’s error here. First, Valenzuela is readily distinguishable from this
case. There, the defendant alleged that part of the prosecutor’s closing
argument improperly implied that the defendant bore some burden of
proof. 245 Ariz. at 219 ¶ 87. We declined to find fundamental error because
the prosecutor only came “close to attempting to shift the burden of proof.”
Id. at 219–20 ¶ 90. Here, by contrast, the prosecutor invited the jury to
convict Defendants if they thought they “might be guilty.” Additionally,
the prosecutor in Valenzuela came close to slightly shifting the burden of
proof on one issue, but here the prosecutor effectively lowered the burden
for the entire case. Moreover, in Valenzuela, we did not address the seminal
issue—whether jury instructions may cure misleading language the
prosecutor insinuates into the correct jury instruction.

¶37           Second, evaluating prejudice and its amenability to cure
requires a court to examine the entire record—including jury instructions—
in context with counsel’s arguments. See Escalante, 245 Ariz. at 144 ¶ 31 (“In
applying the ‘could have’ standard, an appellate court should examine the
entire record, including the parties’ theories and arguments as well as the
trial evidence.”); see also State v. Bruggeman, 161 Ariz. 508, 510 (App. 1989)
(“Appellate courts do not evaluate jury instructions out of context. Closing
arguments of counsel may be taken into account when assessing the
adequacy of jury instructions.” (internal citation omitted)). Here, the
prosecutor’s offending statements were brief, comprising only six lines in
the trial transcript. But the prosecutor’s brief misstatement of the
reasonable-doubt standard struck at the heart of Defendants’ case and the
bedrock principles underlying our justice system, thus infringing
Defendants’ Fifth and Sixth Amendment and due process rights, see

                                      14
                             STATE V. MURRAY
                             Opinion of the Court


Haymond, 139 S. Ct. at 2376, and was made in rebuttal argument when the
words were most impactful.

¶38            Third, although “[w]e have consistently stated our
assumption that jurors follow such instructions,” we note that a proper
instruction is not a panacea for error in every case. See State v. Carlson, 237
Ariz. 381, 397 ¶ 61 (2015) (“This is not to say that all such errors are harmless
so long as the trial court provides an appropriate instruction. Rather when,
as here, the references were brief and indirect, a proper limiting instruction
may suffice to ensure the jury will not use the statement improperly.”);
(Easton C.) Murray, 247 Ariz. at 458 ¶ 34 n.5 (“[W]e do not suggest that a
proper reasonable-doubt instruction will always suffice to cure improper
argument regarding the burden of proof.”).

¶39           Here, a proper reasonable-doubt instruction is an inadequate
remedy for fundamental, prejudicial error. The prosecutor did not merely
misstate the proper reasonable-doubt standard; he provided the jury a
logical roadmap to circumvent it while ostensibly following it. And, as
discussed, supra ¶ 33, the court’s instruction that “[w]hat the lawyers say is
not evidence, but it may help you understand the law and the evidence”
only reinforced the prosecutor’s misstatement of the law because it
encouraged the jury to rely on the misstatement to aid their understanding
of the law. Finally, we are unpersuaded that the court’s admonition to the
jury not to treat the lawyers’ arguments as evidence has any prophylactic
or curative value where the prosecutor’s comments mischaracterize the law
rather than the evidence.

                               CONCLUSION

¶40           The prosecutor’s misstatement of the reasonable-doubt
standard (1) constitutes error, (2) is fundamental both because it went to the
foundation of the case and deprived Defendants of an essential right, and
(3) is prejudicial because “a reasonable jury could have plausibly and
intelligently returned a different verdict,” and on this record, is not
amenable to cure by the court’s jury instructions or the presumption that
the jury followed their instructions. Accordingly, we reverse the trial
court’s judgments of convictions and sentences, vacate the court of appeals’
opinions, and remand these cases for new trials.




                                       15